DETAILED ACTION
Applicant’s response, filed 21 Jan. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 Jan. 2021 has been entered.

Status of Claims
Claims 1-189, 191, 193, 196, and 207 are cancelled.
Claims 209-210 are newly added.
Claims 190, 192, 194-195, 197-206, and 208-210 are pending.
Claims 190, 192, 194-195, 197-206, and 208-210 are rejected.
Claims 190, 192, and 209 are objected to.

Sequence Compliance
The amendments to the specification received 21 Jan. 2021 have been entered and are accepted. Accordingly, the application is in compliance with all of the requirements of 37 CFR § 1.821 through 1.825.  

Drawings
The drawings received 23 Dec. 2020 are accepted.
The objection to the drawings received 22 March 2017 regarding including nucleotide sequences that are not properly identified in the Office action mailed 19 Nov. 2020 has been withdrawn in view of the amendments to the specification received 21 Jan. 2021.

Specification
The objection to the specification in the Office action mailed 19 Nov. 2020 has been withdrawn in view of the amendments to the specification received 21 Jan. 2021.

Claim Objections
The objection to the claims in the Office action mailed 19 Nov. 2020 has been withdrawn in view of the claim amendments received 21 Jan. 2021.
Claims 190, 192, and 209 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claim 190 recites “determining a presence of one or more of a majority consensus nucleotide….”, to clarify that there can be one or multiple majority consensus nucleotides, the claim should be amended to recite “determining a presence of one or more majority consensus nucleotides”.
Claim 190 recites “(d) assembling one of more supercontigs…. from the one or more contigs constructed in (c)…; (e)….; and (f)....”. However, the constructing step of “(e) assembling… from the contigs constructed in (d)….; (f)…; and (g)….”.
Claim 192 recites “… the one or more contigs constructed in (c)…”, which should be amended to recite “the one or more contigs constructed in (d)…”.
Claim 192 recites “(iii)… and ; (iv)…”, which is  grammatical error and should include the semicolon before “and” to recite “(iii)….; and (v)…”.
Claim 209 recites “…generating the set of paired-end sequence reads wherein the generating comprises…”, which is a grammatical error and should include a comma before the wherein clause to recite “….sequence reads, wherein the generating…”.
Appropriate correction is required.

Claim Interpretation
Claim 190 recites “an intermediate contig”. The intermediate contig is discussed in Applicant’s specification at pg. 25, lines 11-28 and FIG. 4, which includes that the advancing position for assembly is located at the 3’ or 5’ positon of the intermediate contig. Therefore, the term is interpreted to mean a contig that is in the process of being constructed (e.g. not fully constructed).

Claim Rejections - 35 USC § 112(a)
The rejection of claims 190, 192, 194-195, 197-206, and 208 under 35 U.S.C. 112(a) in the Office action mailed 19 Nov. 2020 has been withdrawn in view of claim amendments received 21 Jan. 2021.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 192, 194-195, 197-206, and 208 under 35 U.S.C. 112(b) in the Office action mailed 19 Nov. 2020 has been withdrawn in view of claim amendments received 21 Jan. 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 190, 192, 194-195, 197-206, and 208-210 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 190, and claims dependent therefrom, recites “(d) determining a presence of one or more of a majority consensus nucleotide, wherein the majority consensus nucleotide”. Given step (d) of claim 190 involves determining the presence of one or more majority consensus nucleotides, it’s unclear if “the majority consensus nucleotide” is intended to refer to a single majority consensus nucleotide of the one or more majority consensus nucleotides, or if it refers to all of the one or more majority consensus nucleotides. If “the majority consensus nucleotide” is intended to refer to a single majority consensus nucleotide, it’s further unclear which of the one or more majority consensus nucleotides the majority consensus nucleotide refers to, or if the limitation is intending to further limit the one or more majority consensus nucleotides to be a single majority consensus nucleotide. As such the metes and bounds of the claim are unclear.
Claim 190, and claims dependent therefrom, are indefinite for recitation of “(d) constructing one or more contigs…., the constructing further comprising: (i)… adding the first majority consensus nucleotide to the advancing position 3’ or 5’ of the starter read or the intermediate contig, and (ii)… generating a first identical copy of the starter read or the intermediate contig…”. Accordingly, claim 190 recites that one or more contigs are constructed, but then requires constructing two contigs (i.e. the first contig constructed in (i) and then the identical copy of the contig in (ii)). Therefore, it’s unclear if the claim intends to require at least one contig, but constructing a single contig is included within the metes and bounds of the claim, or if the claim intends to require constructing at least two or more contigs. As such, the metes and bounds of the claim are unclear. 
Claim 190, and claims dependent therefrom, are indefinite for recitation of “(c) determining a presence of one or more of a majority consensus nucleotide at an advancing position 3’ or 5’ of a starter read or an intermediate contig…; (d) constructing one or more contigs comprising iterative addition of one of the one or more majority consensus nucleotide to an advancing position 3’ or 5’ or of a starter read or an intermediate contig…adding a the first majority consensus nucleotide to the advancing position 3’ or 5’ of the starter read or the intermediate contig, and (ii)… adding the second majority consensus nucleotide to the advancing position of the first identical copy of the starter read or to the first identical copy of the intermediate contig”. In step (c) claim 190 recites “an advancing position” for which majority consensus nucleotides are determined and in step (d), claim 190 “an advancing position” for which nucleotides are added to construct contigs; however, these advancing positions are not required to be the same position. Therefore, it’s unclear which advancing position the first and second majority consensus nucleotide is intended to be added to. Furthermore, claim 190 recites “iterative addition of the one or more majority consensus nucleotides to an advancing position…”; it’s unclear if the same majority consensus nucleotides (as determined in step (c)) are intended to be added to different advancing positions, or if the claims intend to determining different majority consensus nucleotides at different advancing positions. As such, the meets and bounds of the claim are unclear. For purpose of examination, the limitation will be interpreted to require determining one or more majority consensus nucleotides at an advancing position, and then adding the first and second consensus nucleotides to the same advancing position on the starter read or intermediate contig and copy of the starter read or copy of the intermediate contig, respectively.
Claim 190 is indefinite for recitation of “(d)…. providing one or more supercontigs, each representing a possible haplotype of the subject; and (e) determining one or more probable genotypes from all probable haplotype combinations…”. It’s unclear if a probable haplotype is 
Claim 192 is indefinite for recitation of “…adding the third majority consensus nucleotide to the advancing position….; and (iv)…. adding the fourth majority consensus nucleotide to the advancing position”. As discussed above, claim 190 recites “an advancing position” in both step (c) and step (d) of the claim. Therefore, it’s unclear whether “the advancing position” for the third and fourth majority consensus nucleotides refers to the advancing position in step (c) or (d) of claim 190. As such, the metes and bounds of the claim are unclear. For purpose of examination, the third and fourth majority consensus nucleotides are interpreted to be added to the same advancing position at which they were determined (e.g. the advancing position of step (c)).

Claim Rejections - 35 USC § 112(d)
The rejection of claims 192, 194-195, 197-206, and 208 under 35 U.S.C. 112(d) in the Office action mailed 19 Nov. 2020 has been withdrawn in view of claim amendments received 21 Jan. 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 190, 192, 194-195, 197-206, and 208-210 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 190 being representative) is directed to a method for determining the presence or absence of a genetic alteration in a subject. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 190 recites the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
(a) obtaining a set of paired-end sequence reads comprising a plurality of read mate pairs, each pair comprising two read mates, wherein at least one of the two read 
(b) determining a pile-up relationship for the set of sequence reads, wherein the pile-up relationship comprises a plurality of overlaps between two or more reads of the set, wherein each overlap of the plurality of overlaps is selected according to (i) a first read of the set that comprises a first overlap with a second read of the set, (ii) the first overlap includes an alignment score that is greater than a predetermined alignment score threshold, and (iii) the second read extends one or more nucleotides pas a 3’ end or a 5’ end of the first read, and (iv) the first overlap includes a highest alignment score of all possible overlaps between the first and second read that satisfies (i), (ii), and (iii);
(c) determining a presence of one or more of a majority consensus nucleotide at an advancing position 3’ or 5’ of a starter read or an intermediate contig, wherein the majority consensus nucleotide is an identical nucleotide present at the advancing position in at least 5 of the plurality of overlaps determined in (b);
(d) constructing one or more contigs comprising iterative addition of one of the one or more of the majority consensus nucleotides to an advancing position 3' or 5' of a starter read or intermediate contig, the constructing further comprising: (i) responsive to the determine of (c) wherein the presence of a first majority consensus nucleotide is determined, adding the first majority consensus nucleotide to the advancing position 3' or 5' of the starter read or the intermediate contig, and (ii) responsive to the determining of (c) wherein the presence of a second of the majority consensus nucleotide is determined, the second majority consensus nucleotide being different than the first majority consensus nucleotide, generating a first identical copy of the starter read or the intermediate contig, and adding the second majority consensus nucleotide to the advancing position of the first identical copy of the starter read or to the first identical copy of the intermediate contig;
(d) assembling one or more supercontigs that span a full length of the pre-selected genomic region of interest from the one or more contigs constructed in (c) and/or one or more read mate pairs that bridge two or more of the contigs constructed in (c), thereby providing one or more supercontigs, each representing a possible haplotype of the subject;
(e) determining one or more probable genotypes from all probable haplotype combinations and generating a genotype likelihood ratio for each probable haplotype; and
(f) determining the presence or absence of a genetic alteration in the subject according to the genotype likelihood ratio generated in (e).
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of obtaining a set of paired-end sequence reads wherein at least one of the two read mates are mapped to a portion of a reference genome and some of the reads are not mapped, determining a pile-up relationship by selecting overlaps according to a first read that overlaps with a second read, the first overlap having an alignment score greater than a threshold, and the second read overlapping with the first read, constructing one or more contigs by iteratively adding a majority consensus nucleotide present at the advancing position in 30% or more of 5 or more overlapping reads, assembling one or more supercontigs using the one or more contigs, generating a genotype likelihood ratio based on haplotype combinations, and determining the presence or absence of genetic alteration according to the likelihood ratio are directed to the mental process grouping of abstract ideas. Specifically, the claims involve analyzing a set of read-pairs to determine pile-up relationships based on overlapping reads and comparing alignment scores to a threshold value, which can be practically performed in the mind or with pen and paper. Furthermore, the step of constructing one or more contigs involves determining two majority consensus nucleotides and adding these nucleotides to an advancing position of a starter read or intermediate contig and copy thereof, respectively, and the step of assembling supercontigs 
Dependent claims 192, 194-195, 197-206, 208, and 210 further recite an abstract idea. Dependent claim 192 further recites the mental process of constructing one to three copies of a contig, and adding one of different majority consensus nucleotides to each of the 1-3 identical contigs. Dependent claim 194 further recites the mental process of analysis of the sequence reads to be obtained from a sample of a human subject. Dependent claim 195 further recites the mental process of determining the genotype hypothesis likelihood ratio according to one or more mapping weights. Dependent claim 197 further recites the mental process of generating a tiling graph according to the pile-up relationship. Dependent claim 198 further recites the mental process of determining the plurality of overlaps according to a k-mer hashing strategy. Dependent claim 199 further recites the mental process of analysis of the starter read to comprise a read located at the most 5’ side or 3’ side of the pre-selected genomic region of interest. Dependent claim 200 further recites the mental process of analysis of a first contig to be joined to a second contig according to multiple read mate pairs. Dependent claim 201 further recites the mental process of analysis of the genetic variation to comprise a short tandem repeat or one or more single nucleotide polymorphisms. Dependent claim 202 further recites the mathematical concept and mathematical concept of determining the genotype likelihood ratio according to equation 1. Dependent claim 203 further recites the mental process of analysis of the genetic variation to be comprised within a particular gene. Dependent claim 204 further recites the mental process of re-aligning the sequence reads to the one or more supercontigs. Dependent claim 205 further recites the mental [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons. Claims 190, 192, 194-195, and 197-206 do not recite any elements in addition to the recited judicial exception.
Dependent claims 190, 192, 194-195, 197-206, 208, and 201 do not recite any elements in additional to the recited judicial exception.
The additional elements of claim 208 includes:
a non-transitory computer-readable storage medium; and
obtaining a set of paired sequence reads (i.e. data input).
A non-transitory computer-readable storage medium and data input are generic computer components and/or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 
The additional elements of claim 209 include:
generating the set of paired-end sequence reads wherein the generating comprises a massively parallel sequencing (MPS method).
Performing massively parallel sequencing to generate the paired-end sequence reads only serves to collect data for use by the abstract idea (e.g. the paired-end sequence reads), which amounts to insignificant extra-solution activity, which is not sufficient to integrate the recited judicial exception into a practical application. See MPEP 2106.05(g).
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity, and as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 190, 192, 194-195, 197-206, and 208-210 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Dependent claims 190, 192, 194-195, 197-206, 208, and 201 do not recite any elements in additional to the recited judicial exception.
The additional elements of claim 208 includes:
a non-transitory computer-readable storage medium; and
obtaining a set of paired sequence reads (i.e. data input).
A non-transitory computer-readable storage medium and data input are conventional computer components and/or functions. The courts have found the use of a computer or other machinery 
The additional elements of claim 209 include:
generating the set of paired-end sequence reads wherein the generating comprises a massively parallel sequencing (MPS method).
The additional element of performing massively parallel sequencing to generate paired-end sequence reads is well-understood routine and conventional. This position is supported by Tucker et al. (Massively Parallel Sequencing: The Next Big Thing in Genetic Medicine, 2009, AJHG, 85(2), pg. 142-154; newly cited). Tucker et al. reviews massively parallel sequencing technology (Abstract), which includes various commercially available platforms for massively parallel sequencing (pg. 142, col. 2, para. 5 to pg. 143, col. 1, para. 4), and further discloses that massively parallel sequencing can produce paired-end reads (pg. 148, col. 1, para. 2; pg. 150, col. 1, para. 1; Figure 7).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 21 Jan. 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks the claims are directed to a process that cannot be practically performed in the mind because the claimed technology relates to an in silico process of analyzing paired-end sequence reads involving analyzing paired-end sequence reads from a NGS platform, which generate 3 million to over 3 billion reads, and because claim 190 requires that the read mates of each pair are mapped to a reference genome, and mapping to a reference genome, constructing contigs, and assembling supercontigs cannot be practically performed in the mind, but rather require the use of a computer (Applicant’s remarks at pg. 14, para. 3).
This argument is not persuasive. A claim that requires a computer may still recite a mental process. When determining that a claim that requires a computer recites a mental process, whether the claimed invention is described as a concept that is performed in the human mind and Applicant is merely claiming that concept performed on a generic computer, in a computer environment, or using a computer as a tool to perform the concept.  In this case, the claims recite “obtaining a set of paired-end sequence reads comprising a plurality of read mate pairs…., wherein at least one of the two read mates of each pair is mapped to at least one portion of a reference genome”. Therefore, the claims do not require a step of mapping the reads to a reference genome, and instead only require receiving an already mapped set of paired-end reads. With regard to NGS platforms generating 3 million to 3 billion reads, claim 190 only requires obtaining “a set of paired-end sequence reads”, which under the broadest reasonable interpretation of the claim involves obtaining two or more sequence reads. Performing the recited method steps using only a small set of paired sequence reads can be practically performed in the mind. While claim 210 further limits claim 190 to require that the set of paired-end sequence reads comprises at least a million reads, claim 190 recites “(b) determining a pile-up relationship for the 

Applicant remarks the claimed process is not a simple comparison of a single gene to another reference gene to determine the existence of an alteration, as in Ambry, but instead are akin to those of Research Corp Tech v. Microsoft Corp, which were directed to a method of rendering digital images by comparing millions of pixels, and manipulating the computer data to generate modified digital images, and further points to examples 37 and 39 for examples of claims that were not directed to an abstract idea because the steps cannot be practically performed in the human mind. (Applicant’s remarks at pg. 14, para. 4 to pg. 15, para. 1).
This argument is not persuasive. It was not argued that the claims were akin to the claims in Ambry. Furthermore, the claims in Research Corp Tech v. Microsoft Corp involved manipulating specific computer data structures (e.g. digital images), which cannot be practically performed in the mind. Unlike the claims in Research Corp Tech v. Microsoft Corp, the instant claims do not involve the manipulation of digital images. Claim 2 of example 37 recited a step of “determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application associated with each icon over predetermined period of time”, which requires a processor accessing computer memory. Therefore, the limitation cannot be practically performed in the mind. Therefore, while claim 2 of example 37 required a processor accessing 

Applicant remarks the claims provide an improvement in the technical field of genetic analysis by increasing accuracy and efficiency of identifying genetic variations such as single nucleotide polymorphisms that traditional analytical methods would discard as sequencing errors, thereby facilitating a significant improvement of genome sequence analysis, and that the claimed method is faster, more efficient, and more accurate than any other prior art method (Applicant’s remarks at pg. 15, para. 3).
This argument is not persuasive. An improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a) II. Increased accuracy and efficiency of identifying genetic variants amounts to an improved abstract idea (e.g. determining genetic variations), which is not an improvement to technology. Furthermore, Applicant has not provided evidence or reasoning how an improvement in accuracy of identifying genetic variations affects sequencing technology. Therefore, the argument is not persuasive.

Claim Rejections - 35 USC § 103
The rejection of claims 190, 192, 194-195, 198-201, 204-206, and 208  under 35 U.S.C. 103 as being unpatentable over Rimmer et al. (Integrating mapping-, assembly- and haplotype-based approaches for calling variants in clinical sequencing applications, 2014, Nature Genetics, 46(8), pg. 912-920 and Supplemental pg. 1-90) in view of Huang et al. (PCAP: A Whole-Genome Assembly Program, 2003, Genome Research, pg. 2164-2170), Batzoglou et al. (ARACHNE: A Whole-Genome Shotgun Assembler, 2002, Genome Research, 12, pg. 177-189), and Zerbino et 
The rejection of claim 197 under 35 U.S.C. 103 as being unpatentable over Rimmer et al., in view of Huang et al., Batzoglou et al., and Zerbino et al., as applied to claim 190 above, and further in view of Li et al. (Comparison of the two major classes of assembly algorithms: overlap-layout-consensus and de-bruijn-graph, 2012, Briefings in Functional Genomics, 11(1), pg. 25-37) in the Office action mailed 19 Nov. 2020 has been withdrawn in view of claim amendments received 21 Jan. 2021.
The rejection of claim 203 under 35 U.S.C. 103 as being unpatentable over Rimmer et al., in view of Huang et al., Batzoglou et al., and Zerbino et al., as applied to claim 190 above, and further in view of Hernan et al. (Detection of Genomic Variations in BRCA1 and BRCA2 Genes by Long-Range PCR and Next-Generation Sequencing, 2012, The Journal of Molecular Diagnostics, 14(3), pg. 286-293) in the Office action mailed 19 Nov. 2020 has been withdrawn in view of claim amendments received 21 Jan. 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 190, 194-195, 198-201, 204-206, and 208-210 are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer et al. (Integrating mapping-, assembly- and haplotype-based approaches for calling variants in clinical sequencing applications, 2014, Nature Genetics, 46(8), pg. 912-920 and Supplemental pg. 1-90; previously cited) in view of Huang et al. (PCAP: A Whole-Genome Assembly Program, 2003, Genome Research, pg. 2164-2170; previously cited), Batzoglou et al. (ARACHNE: A Whole-Genome Shotgun Assembler, 2002, Genome Research, 12, pg. 177-189; previously cited), and Chapman et al. (JAZZ: A Whole Genome Shotgun Assembler, 2002, JGI, pg. 1-19; newly recited) This rejection is newly recited and necessitated by claim amendment.
Regarding claim 190, Rimmer et al. shows a method for detecting a variant in a subject (Abstract) comprising the following steps: 
Rimmer et al. shows receiving paired-end sequence reads which necessarily comprise a plurality of read mate pairs with two read mates, which are mapped to a reference genome (i.e. a pre-selected genomic region of interest) (Supp. pg. 70, para. 1), wherein not all reads are mapped to the reference genome (Supp. pg. 70, para. 1).
Rimmer et al. shows determining a pile-up relationship for the sequence reads, which comprises a plurality of overlaps between two or more reads of the set (Figure 1; Supp. Fig. 3-4).
Rimmer et al. shows determining a candidate variant based on alternate paths in an assembly graph (e.g. the de Bruijn graph) (Figure 1a; pg. 913, col. 1, para. 4).
Rimmer et al. shows constructing contigs based on local assembly and the determined candidate variant, which comprises generating two candidate haplotypes, each candidate haplotype with a different nucleotide at the variant position (i.e. a contig and an identical copy of the contig) (Figure 1, e.g. 2n candidate haplotypes, first two candidate haplotypes; pg. 915, col. 1, para. 1; pg. 917, col. 1, para. 1-3; Supp. Fig. 3-4). 
Rimmer et al. shows determining specific genotype calls from all combinations of candidate haplotypes and calculating a genotype likelihood ratio for each genotype (Figure 1; Supp., pg. 71, para. 3-7; Supp. pg. 73, para. 3 to pg. 74, para. 5).
Rimmer et al. shows calling a variant (i.e. determining the presence of a genetic alteration) when its posterior support (e.g. according to the genotype likelihood ratio) exceeds a threshold (Supp. pg. 74, para. 1-5).
Regarding claim 194, Rimmer et al. shows the sequence reads can be obtained from a diploid human subject (Supp. pg. 73, para. 6; Supp. pg. 82, para. 1).
Regarding, claim 195, Rimmer et al. shows calculating the genotype likelihood includes calculating the probabilities of the most likely alignment (i.e. a mapping weight) for the reads and haplotypes (Supp. pg. 73, para. 3-7 and pg. 74 para. 1-5).
Regarding claim 198, Rimmer et al. shows using a k-mer hashing strategy to build a de Bruijn graph during the assembly process (Supp. 71, para. 3-4). Rimmer does not explicitly show the k-mer hashing strategy is used to determine overlaps. However, this limitation is inherent in Rimmer et al. as evidenced by Zerbino et al, which shows that each node in a de Bruijn graph represents a series of overlapping k-mers (pg. 822, col. 2, para. 1-5; Figure 1), such that building a de Bruijn graph necessarily determines overlaps.
Regarding claim 199
Regarding claim 201, Rimmer et al. shows the genetic variation can comprise a single nucleotide polymorphism (SNP) (Supp. pg. 71, para. 3-7).
Regarding claim 204, Rimmer et al. shows re-aligning the sequence reads to the generated haplotypes (i.e. the contigs) (Figure 1), which are then used to calculate the haplotype likelihood and subsequence genotype likelihood ratios (Supp. pg. 73 para. 3-4 and pg. 74 para. 1-5).
Regarding claim 205, Rimmer et al. shows the sequence reads can be obtained from a diploid human subject (Supp. pg. 73, para. 6; Supp. pg. 82, para. 1).
Regarding claims 206, Rimmer et al. shows the assembly algorithm uses read mate pairs to build a standard de Bruijn graph, which includes marking every traversed node as 'used'  to avoid such nodes, which necessarily results that no node (i.e. read) is used more than once in the construction of the contig (Supp. pg. 71, para. 1-5).
Regarding claim 208, Rimmer et al. shows the method is implemented in a software package, Platypus, (Abstract) which necessarily requires a non-transitory computer-readable storage medium with instructions for performing the method. Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.
Regarding claim 209, Rimmer et al. shows the sequencing data was generated by Illumina Hi-Seq platform (i.e. massively parallel sequencing method) (pg. 913, col. 2, para. 6).
Regarding claim 210, Rimmer et al. shows the sequencing data is whole-genome sequencing data with an average coverage of 75-68, which necessarily requires generating at least a million reads (i.e. the human genome is over a million bases in length) (pg. 913, col. 2, para. 6).

Rimmer et al. does not show the following limitations:
Regarding claim 190, Rimmer et al. does not show each of the plurality of overlaps is selected according to (i) a first read of the set that comprises a first overlap with a second read of the set, (ii) the first overlap includes an alignment score that is greater than a predetermined alignment 
Further regarding claim 190, Rimmer et al. does not show constructing the contigs comprises iterative addition of one of the one or more majority consensus nucleotides to an advancing position 3′ or 5′ of a starter read or intermediate contig, adding the first majority consensus nucleotide to the advancing position of the starter read or intermediate contig, and adding the second majority consensus nucleotide to the advancing position of a first identical copy of the starter read or intermediate contig. Rimmer et al. further does not show assembling one or more supercontigs that span a full length of the pre-selected genomic region of interest from the one or more contigs constructed in (c), thereby providing one or more supercontigs which represent haplotypes. However, these limitations were known in the art before the effective filing date as shown by Batzoglou et al and Chapman et al.
Further regarding claim 190, Rimmer et al. does not explicitly show the majority consensus nucleotide is present in 5 or more overlapping read determined (b). However, this limitation was obvious to one of ordinary skill in the art before the effective filing date, as shown by Rimmer et al. 
Regarding claim 200, Rimmer et al. does not show a first contig is joined to a second contig according to multiple read mate pairs. However, this limitation was known in the art before the effective filing date of the claimed invention as shown by Batzoglou et al.  
Regarding claim 190, Huang et al. shows a method for whole genome assembly (Abstract) which includes using only overlaps with an adjusted score greater than an overlap score cutoff are considered in the subsequent steps for contig construction (pg. 2166, col. 2, para. 1), wherein, an overlap necessarily requires that a second read extends one or more nucleotides past a 3' or 5' end of a first read, and selecting the overlap with a maximum quality score (i.e. a highest 
Regarding claims 190 and 200, Batzoglou et al. shows a method for whole-genome assembly (Abstract) which includes constructing contigs (pg. 185, col. 2, para. 1 to 3) and determining a single consensus sequence for each contig by finding an initial left-most read (i.e. a starter read), moving to the right base-by-base (i.e. the advancing position to the 3' or 5' of the starter read), and for each position (i.e. iteratively) determining the base to include in the consensus sequence according to a quality-weighted vote (i.e. a majority consensus nucleotide) (pg. 188, col. 1, para. 1-3). Batzoglou et al. further shows assembling one or more supercontigs by merging contigs into supercontigs using forward-reverse links (i.e. multiple read-mate pairs) (pg. 179, col. 2, para. 4-5; pg. 187, col. 1, para. 4 to col. 2, para. 2; Fig. 11), and then filling any gaps between the supercontigs, (pg. 187, col. 2, para. 3-5), such that the resulting assembly spans the full length of the genomic region of interest. Batzoglou et al. further shows the assembly method is computational efficient, allowing for efficient scaling to larger genomes (pg. 188, col. 1, para. 4 to col. 2, para. 3).
However, Batzaglou does not disclose adding a first consensus nucleotide to an intermediate contig or starter-read and also adding a second consensus nucleotide to an identical copy of the intermediate contig or starter-read. Chapman et al. shows a method for whole-genome assembly that involves determining overlaps between sequence reads to assemble a graph (pg. 7-8), and then determining a consensus sequence while marking polymorphisms (pg. 9-10), which involves generating a contig with the first majority consensus nucleotide and then a copy of this contig with the alternative consensus nucleotide (pg. 17, e.g. main contig is c:, with copied contigs below with the second consensus nucleotide). Chapman et al. additionally shows closing caps between the contigs to generate a scaffold (i.e. supercontig) that spans the full length of the genomic region from the generated contigs (pg. 6: GAPCLOSER; pg. 13), such that each scaffold represents a 
Further regarding claim 190, Rimmer et al. shows that sufficient sequence coverage is necessary for the detection of de novo mutations (pg. 917, col. 1, para. 5; pg. 920, col. 1, para. 4), and further estimates the minimum average coverage required to achieve at least 95% sensitivity for detecting de novo mutations is 32-24x, and shows a minimum number of 8 reads is required to support variant calls (Supplemental, pg. 85, para. 5-6; pg. 86, para. 5-6).
It would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method shown by Rimmer et al. to have selected the overlaps by selecting a first read that overlaps a second read, wherein the overlap includes an alignment score that is greater than a predetermined alignment score threshold, the second read extends one or more nucleotides past a 3′ end or a 5′ end of the first read, and the overlap includes a highest alignment score of all possible overlaps between the first and second read, as shown by Huang et al. (Figure 1; pg. 2166, col. 2, para. 2-3). The motivation would have been to accurately assemble a genome with 99.8% of bases with a quality score of at least 30, as shown by Huang et al. (pg. 2168, col. 2, para. 3 to pg. 2169, col. 1, para. 2). This modification would have had a reasonable expectation of success because Rimmer et al. already shows aligning reads and determining overlaps (Figure 1; Supp. pg. 71, para. 3-7).
It would have been prima facie obvious to have modified the method shown by Rimmer et al. to have used the assembly method shown by Batzoglou et al. to have iteratively added at least one nucleotide to an advancing position 3′ or 5′ of a starter read, wherein the nucleotide added is a majority consensus nucleotide present at the advancing position, and assembled supercontigs according to the constructed contigs using multiple mate-read pairs, wherein the supercontig spans a full length of the genomic region of interest, as shown by Batzoglou et al. (pg. 188, col. 1, para. 1-3; (pg. 179, col. 2, para. 4-5; pg. 187, col. 1, para. 4 to col. 2, para. 5). The motivation 
It would have been further prima facie obvious to have modified the assembly method shown by Batzoglou to have determined two consensus nucleotides and added one consensus nucleotide to one starter read or intermediate contig and the other to a copy of the starter read or intermediate contig, as shown by Chapman et al. (pg. 9-10; pg. 17). The motivation would have been to account for polymorphisms in sequencing targets that are not haploid, as shown by Chapman et al. (pg. 4-5). This modification would have had a reasonable expectation of success because both Chapman et al. (pg. 6) and Batzaglou et al. (pg. 180, col. 2, para. 1) utilize an overlap-layout-consensus approach to genome assembly.
It would have been further prima facie obvious to have added a majority consensus nucleotide present in 5 or more overlapping reads, because Rimmer et al. shows a minimum number of 8 reads is required to support variant calls (Supplemental, pg. 85, para. 5-6; pg. 86, para. 5-6), which would require that each assembled consensus nucleotide is supported by at least 8 reads. The motivation would have been to achieve high specific in calling de novo mutations, as shown by Rimmer et al. (pg. 85, para. 6). This modification would have had a reasonable expectation of success because Rimmer et al. also uses genome assembly to determine candidate variants in a consensus sequence (Figure 1). Therefore, the invention is prima facie obvious.

Claim 197 is rejected under 35 U.S.C. 103 as being unpatentable over Rimmer et al., in view of Huang et al., Batzoglou et al., and Chapman et al., as applied to claim 190 above, and further in view of Li et al. (Comparison of the two major classes of assembly algorithms: overlap-layout-consensus and de-bruijn-graph, 2012, Briefings in Functional Genomics, 11(1), pg. 25-37; previously cited). This rejection is newly cited and necessitated by claim amendment. 
Regarding claim 197, Rimmer et al., in view of Huang et al., Batzoglou et al., and Chapman et al., as applied to claim 190 above, does not explicitly show generating a tiling graph according to the pile-up relationship. However, Batzoglou et al. shows the assembly algorithm follows the overlap-layout-consensus algorithm (pg. 180, col. 2, para. 1), and shows determining overlapping reads and producing a layout of the reads (pg. 179, col. 1, para. 3). Furthermore, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Li et al.
Regarding claim 197, Li et al. overviews the overlap-layout-consensus assembly algorithm (Abstract) and shows the algorithm includes the steps of identifying overlaps among the reads (i.e. a pile-up relationship), and carrying out a layout of all the reads and overlap information on a graph (pg. 26, col. 1, para. 1), which includes reads as nodes and read-read overlaps as edges (Figure 3).
It would have been prima facie obvious to one of ordinary skill in the art to have modified the method shown by Rimmer et al in view of Huang et al., Batzoglou et al., and Chapman et al., as applied to claim 190 above, to have generated a tiling graph according to the pile-up relationship, as shown by Li et al. (Figure 3). The motivation would have been applying a known technique (i.e. generating a tiling graph, as shown by Li et al.) to a known method (i.e. the overlap-layout-consensus method, shown by Batzoglou et al.) to yield the predictable result of generating a tiling graph from the overlapping read information. Therefore, the invention is prima facie obvious.

Claim 203 is rejected under 35 U.S.C. 103 as being unpatentable over Rimmer et al., in view of Huang et al., Batzoglou et al., and Chapman et al., as applied to claim 190 above, and further in view of Hernan et al. (Detection of Genomic Variations in BRCA1 and BRCA2 Genes by Long-Range PCR and Next-Generation Sequencing, 2012, The Journal of Molecular Diagnostics, 14(3), pg. 286-293; previously cited). This rejection is newly recited and necessitated by claim amendment.  
Regarding claim 203, Rimmer et al., in view of Huang et al., Batzoglou et al., and Chapman et al., as applied to claim 190 above, does not show the genetic variation is comprised within a gene selected from AR, ATXN1, ATXN2, ATXN7, ATXN8, ATXN10, DMPK, FXN, JPH3, CACNA1A, PPP2R2B, TBP, ATN1, ARX, PHOX2B, PABPN1, ATT, CFTR, and BRACA1. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Hernan et al.
Regarding claim 203, Hernan et al. shows detecting a variants within BRCA1 (Abstract), and variants that cause a loss of function in tumor suppressor genes BRCA1 and BRCA2 predispose women to breast and ovarian cancer (Abstract; pg. 286, col. 1, para. 1 to col. 2 para. 1).
It would have been prima facie obvious to one of ordinary skill in the art to have modified the method shown by Rimmer et al., in view of Huang et al., Batzoglou et al., and Chapman et al., as applied to claim 190 above, to have detected a variant comprised within BRCA1, as shown by Hernan et al. (Abstract; pg. 286, col. 1, para. 1 to col. 2 para. 1). The motivation would have been because variants in BRCA1 predispose women to breast and ovarian cancer, as shown by Hernan et al. (Abstract; pg. 286, col. 1, para. 1 to col. 2 para. 1). This modification would have had a reasonable expectation of success because Rimmer et al. shows detecting variants in human genomes and one of ordinary skill in the art would be able to apply the method shown by Rimmer et al. to detect different variants of interest. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 21 Jan. 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that Rimmer fails to teach or suggest determining a presence of one or more of a majority consensus nucleotide at an advancing position 3' or 5' of a starter read or an intermediate contig as per claim 190(c), Rimmer fails to teach or suggest constructing one or more contigs comprising iterative addition of one of the one or more of the majority consensus nucleotide to an advancing position 3' or 5' of a starter read or an intermediate contig as per claim 190(d), and the Office agrees with Applicant on this point (Office Action, para. [094]), and last, Rimmer fails to teach or suggest step (d)(ii) of claim 190 which requires responsive to the determining of (c), generating a first identical copy of the starter read or the intermediate contig, and adding a second majority consensus nucleotide to an advancing position of the first identical copy of the starter read or to the first identical copy of the intermediate contig (Applicant’s remarks at pg. 16, para. 3 to pg. 17, para. 1).
This argument is not persuasive. Rimmer et al. was not used to show the iterative addition to one of the one or more consensus nucleotides to a starter read or intermediate contig, and further specifically adding two different consensus nucleotides to the advancing position of a starter read or intermediate contig and the advancing position of a copy of the starter read or intermediate contig. Regarding steps (c) and (d) of claim 190, Rimmer et al. was only used to show generating a first and second copy of a contig with the two different consensus nucleotides (Figure 1a, e.g. 2n candidate haplotypes). The iterative process for generating contigs was instead shown by Batzaglou et al. using an overlap-layout-consensus approach, and Chapman et al. was further used to show that overlap-layout-consensus approaches can take into account more than one consensus nucleotide, as discussed in the above rejection.

Applicant remarks that Batzoglou fails to teach all of the limitations of steps (c) and (d) because there is no disclosure of an advancing position as claimed or of a majority consensus nucleotide, and Batzoglou fails to teach iterative addition of a nucleotide to a starter read or intermediate contig. (Applicant’s remarks at pg. 17, para. 2). Applicant further remarks that Batzoglou fails to 
This argument is not persuasive. Batzoglou et al, shows determining a single consensus sequence for each contig by finding an initial left-most read (i.e. a starter read), moving to the right base-by-base (i.e. the advancing position, which moves from left to right), and for each position (i.e. iteratively) determining the base to include in the consensus sequence according to a quality-weighted vote (i.e. a majority consensus nucleotide) (pg. 188, col. 1, para. 1-3).
Regarding the argument pertaining to the step of generating a first identical copy of the starter read and adding a second majority consensus nucleotide to the advancing position, this argument is not persuasive because it does not take into account the newly recited reference, Chapman et al., which shows performing an overlap-layout-consensus assembly approach, and takes into account polymorphisms by generating copies of contigs including the polymorphisms (pg. 9-10 and 17).
Applicant remarks that Huang et al. fails to cure the deficiencies of Rimmer and Batzoglou et al., as Huang fails to teach or suggest all of the limitations of independent claim 190, and fails to teach determining the presence of one or more of a majority consensus nucleotide at an advancing position 3’ or 5’ of a starter read or an intermediate contig, or constructing one or more contigs comprising iterative addition of the majority consensus nucleotides to an advancing position of the starter read or intermediate contig (Applicant’s remarks at pg. 18, para. 2).
This argument is not persuasive because Huang et al. is not used to show these limitations. Instead, Huang et al. is used to show determining the pile up relationship according to the conditions (i)-(iii) in step (b) of claim 190.

Applicant remarks that Zimmer fails to cure the deficiencies of Rimmer, Batzoglou, and Huang (Applicant’s remarks at pg. 18, para. 3 to pg. 19, para. 1).
This argument is not persuasive because Zimmer is not used in the above rejection.
Applicant remarks that dependent claims 197 and 203 are nonobvious for the same reasons discussed above regarding independent claim 90 (Applicant’s remarks at pg. 19, para. 3 to pg. 20, para. 3).
This argument is not persuasive for the same reasons discussed above regarding claim 190.

Conclusion
No claims are allowed.
Claims 192 and 202 are free of the art.
Claim 192 recites “responsive to the determining of (c) wherein the presence of a third of the majority consensus nucleotide is determined, the third majority consensus nucleotide being different than the first and the second majority consensus nucleotide, generating a second identical copy of the starter read or the intermediate contig, and adding the third majority consensus nucleotide to the advancing position of the second identical copy of the starter 5 read or to the second identical copy of the intermediate contig and; (iv) responsive to the determining of (c) wherein the presence of a fourth of the majority consensus nucleotide is determined, the fourth majority consensus nucleotide being different than the first, second and third majority consensus nucleotides, generating a third identical copy of the starter read or the intermediate contig, and adding the fourth majority consensus nucleotide to the advancing position of the third identical copy of the starter read or to the third identical copy of the intermediate contig”.
Rimmer et al. discloses that the algorithm does not handle non-diploid samples (e.g. where more than two haplotypes would be present) (pg. 917, col. 2, para. 3), and further shows that there are 2n candidate haplotypes based on the identified n variants (Figure 1).. Therefore, it would not have been obvious to have applied the method of Rimmer et al. to have determined three or more consensus nucleotides at a single position on a contig, and to have further determined genotype 
Furthermore, none of the cited references show or suggest calculating the genotype likelihood ratios according to the specific equation recited in claim 202.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.\
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.M./Examiner, Art Unit 1631                

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631